Citation Nr: 0939972	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1964 to March 
1965, October 1968 to March 1970, and service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran testified before the undersigned at a travel 
board at the RO in July 2009.  At the request of the Veteran, 
the record was held open for 60 days for the submission of 
additional evidence.  No additional evidence was received and 
the record was closed.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service. 


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service, and sensorineural hearing loss may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In his November 2008 claim, the Veteran seeks service 
connection for his bilateral hearing loss.  

The Veteran's service treatment records, spanning his active 
duty service and including National Guard service, contain no 
complaints or treatment for hearing loss or discomfort and 
indicated his hearing had been tested often.    

On the authorized audiological evaluation in November 1964, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-10(0)
-10(0)

-10(-5)
LEFT
-5(15)
-5(5)
-5(5)

-10(-5)

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units. As this evaluation was 
conducted prior to October 1967, the Board has converted the 
ASA units to ISO units as shown above.  

The March 1965 Report of Medical Examination, prepared for 
the Veteran's release back to the reserves, indicated his 
ears were clinically normal, and again his hearing was tested 
and found to be within normal range.  

A December 1967 Report of Medical Examination, prepared as a 
quadrennial examination for the Veteran's reserve service, 
also indicated his hearing was tested and found to be in 
normal range.

Prepared for his separation from service, the Veteran's 
February 1970 Report of Medical History indicated the 
Veteran's response to inquires as to whether the Veteran ever 
had or now had ear, nose or throat trouble, running ears, or 
hearing loss.  Each question bears a negative response.  The 
section for the physician's summary has notes regarding four 
conditions, none of which include a reference to hearing 
loss.  

The February 1970 Report of Medical Examination also prepared 
for separation, also indicates the Veteran's hearing was 
tested.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In the note section is the typed comment that there was no 
significant or interval history.  More importantly, the 
physician that conducted the discharge examination did not 
mention any purported hearing loss or hearing trouble.  The 
Veteran's ears were also considered clinically normal.

The Veteran submitted no private or VA treatment reports.  

The Veteran was afforded a VA audiological examination in 
January 2009.  The examiner indicated the Veteran's claims 
file, containing the service treatment records, was reviewed.  
The Veteran reported he served as a tanker in service.  He 
was exposed to noise from pistols, machine guns, generators, 
jet engines, heavy equipment, tanks, and other assorted guns.  
The Veteran stated hearing protection was not available.  The 
Veteran's civilian occupation was farming, also with no 
hearing protection, and factory work, where hearing 
protection was provided.  Recreational noise exposure 
included hunting with intermittent hearing protection and 
target shooting with constant hearing protection.  

On the authorized audiological evaluation in January 2009 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
50
55
55
LEFT
5
0
50
70
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner found moderate to moderately severe hearing loss 
in the Veteran's right ear and moderate to severe hearing 
loss in the left ear.  The examiner opined that the Veteran's 
hearing loss was consistent with a history of noise exposure; 
however, the Veteran's hearing levels were within normal 
limits at the time of separation.  Therefore, the Veteran's 
hearing loss was less likely than not a result of noise 
exposure in active service.  The examiner also noted that 
continuous exposure to loud noise can damage the structure of 
the ear's hair cells, resulting in hearing loss.  Since the 
damage is done when exposed to noise, a subsequent normal 
audiogram would verify that the hearing had recovered without 
any permanent loss.  

The VA opinion is highly probative because it was based upon 
audiometric examination of the Veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

During the Veteran's July 2009 testimony, he stated he first 
noticed symptoms of hearing loss "at least 20 years ago."  
See Transcript.  Twenty years prior to a 2009 hearing would 
date the onset of symptoms to at least 1989.  The Veteran 
also stated the first time anyone talked to him about his 
hearing loss was following a hearing test at his place of 
employment, a food processing plant, when he was informed he 
had some hearing loss.  See Transcript, p.15. 

After carefully evaluating the relevant evidence, the Board 
has determined that the Veteran's bilateral hearing loss is 
not related to his time in service.  The evidence shows that 
the Veteran has a current hearing disability as defined by VA 
regulations.  38 U.S.C.A. § 3.385.  However, there is no 
evidence that a chronic hearing disability began in service.  
Service medical records indicate that his hearing was tested 
numerous times in the course of his active duty service and 
at each audiogram his hearing tested within normal limits.  
No complaints or pertinent diagnosis was of hearing loss were 
made.  The record shows a hearing disability was first 
confirmed in 2009, 39 years after service.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the only 
medical opinion of record as to the etiology of the Veteran's 
hearing loss expressly rejects a causal relationship between 
the hearing disability and his time in service.  Without a 
medical opinion linking the Veteran's current disability to 
his service, there is no basis for granting service 
connection. 

The Board acknowledges the Veteran's contention that his 
hearing loss began during service.  Although the Veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran is competent to comment on his symptoms, but not 
the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board acknowledges 
the Veteran's statements that his hearing loss began in 
service and has been continued ever since; however, the Board 
finds the Veteran's other statement, that he first notice the 
onset of hearing loss symptoms twenty years ago, 
approximately 1989, to be more probative in light of his 
hearing testing as normal upon separation from service in 
1970.  

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss, and the benefit-of-the-doubt rule 
is not applicable.  The appeal is denied.

Discussion - Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  In his January 2009 VA audiological examination, 
the Veteran described his tinnitus as ringing in both ears.  
In both his statement and during his testimony, the Veteran 
stated that the tinnitus began in service.  His service 
treatment records, including the multitude of examinations 
and medical history reports, have no complaints of tinnitus.  
There are no private treatment records that have complaints 
or treatment for tinnitus.

Neither the Veteran's own assertions nor the competent 
medical evidence establish a link between that disability and 
service.  In the January 2009 VA examination report, the 
examiner opined that, due to normal hearing at separation and 
in consideration of the high correlation between hearing 
loss, tinnitus, and noise exposure, the examiner found it 
less likely than not that the Veteran's tinnitus was from 
noise exposure in active service.  

While the Veteran has stated his tinnitus had an onset in 
service, the only competent medical opinion of record on the 
question of nexus weighs against the Veteran's claim for 
service connection.  

While the Veteran is competent to assert the existence of 
certain symptoms, and to assert when those symptoms began, as 
a layperson without the appropriate training and expertise, 
the Veteran simply is not competent to provide a probative 
opinion on a medical matter, such as whether his current 
disability is, in fact, medically related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau.   

The preponderance of the evidence is against the Veteran's 
claim for service connection for tinnitus and the claim is 
denied. 



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2008.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran an audio 
examination in January 2009, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


